DETAILED ACTION
This Office Action is with regard to the most recent papers filed 11/8/2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot based on the new grounds of rejection necessitated by Applicant’s amendments, where the new subject matter of having the processing and presentation being during the live media stream are addressed using US 2002/0103919 (Hannaway), as presented below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 24-33, and 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,612,517 (Yadid) in view of US 2002/0103919 (Hannaway).
With regard to claim 21, Yadid discloses a computer-implemented method comprising: 
receiving related media streams from client devices associated with corresponding capturing users (Yadid: Figure 5 and Column 10, lines 32-53.  Multiple client devices can record an event and provide such recordings to the system.); 
identifying a first media stream from the related media streams based on a media characteristic of the first media stream (Yadid: Figure 8 and Column 12, lines 39-54.  The user can provide criteria that is then used for finding media segments.); 
providing, to a client device associated with a viewing user, a media presentation comprising the first media stream (Yadid: Figure 8.  The user is provided with the media presentation.); 
identifying, by at least one processor, a second media stream from the related media streams based on a media characteristic of the second media stream corresponding to the attribute associated with the viewing user (Yadid: Figure 8 and Column 4, lines 40-48.  An additional segment can be found to combine a higher quality audio portion with a video portion.); 
selecting, based on identifying the second media stream and based on the media characteristic of the second media stream (Yadid: Column 2, lines 5-21.  The combining of streams is based on different characteristics of the media, including audio quality and audio characteristics), audio from the second media stream (Yadid: Figure 8 and Column 4, lines 40-48); 
updating the media presentation to include the audio from the second media stream (Yadid: Figure 8 and Column 4, lines 40-48); and 
providing, to the client device associated with the viewing user, the updated media presentation comprising the audio from the second media stream along with video from the first media stream (Yadid: Figure 8 and Column 4, lines 40-48.  A combined presentation is provided to the client with audio and video mixed from different streams.).
Yadid fails to disclose that the first media stream comprises a live media stream or a media stream delayed up to ten seconds; and that the identifying is during the media presentation.
However, Hannaway teaches that the first media stream comprises a live media stream or a media stream delayed up to ten seconds; and that the identifying is during the media presentation (Hannaway: Paragraphs [0010] and [0021].  Hannaway presents the ability to synchronize media streams from a live presentation, where composite streams can be formed from multiple media streams.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to enable the system of Yadid to be performed with regard to live media presentations during such live media presentations to present such presentations to a viewer with less delay (i.e. during the presentation rather than waiting until some time after the presentation is completed.).

With regard to claim 22, Yadid in view of Hannaway teaches that updating the media stream comprises replacing the audio from the first media stream with audio of the second media stream within the media presentation (Yadid: Figure 5 and Column 4, lines 40-48.).

With regard to claim 24, Yadid in view of Hannaway teaches analyzing the related media streams in real time (Hannaway: Paragraph [0021].  As the processing would be during the live presentation, it would be performed in real time) to detect media quality characteristics related to each media stream; comparing, for a given time period, a media quality characteristic of the first media stream to a media quality characteristic of a second media stream; and wherein updating the media presentation is based on the media quality characteristic of the second media stream being superior to the media quality characteristic of the first media stream (Yadid: Figure 8 and Column 12, lines 32-38).

With regard to claim 25, Yadid in view of Hannaway teaches wherein the media quality characteristic of the second media stream is an audio quality characteristic (Yadid: Comumn 2, lines 5-21 and Column 12, lines 23-31).

With regard to claim 26, Yadid discloses wherein the media quality characteristic of the first media stream is a time-based media quality characteristic that is generated in real time (Hannaway: Paragraph [0021].  As the processing is performed during the live media stream, it is considered to be in real time) by: detecting a change to the first media stream between a previous time period and a current time period; and generating an updated media quality characteristic for the first media stream for the current time period based on the change to the first media stream (Yadid: Column 12, lines 23-31.  The metrics are evaluated for each interval, and thus any changes would be updated from interval to interval.).

With regard to claim 27, Yadid discloses receiving a plurality of media streams from a plurality of client devices associated with a plurality of users; generating one or more media characteristics for each of the plurality of media streams; analyzing the one or more media characteristics for each of the plurality of media streams to determine a subset of media streams that share a correspondence to an attribute associated with the viewing user; and determining that the subset of media streams are the related media streams (Yadid: Figure 7.  Media items for a common event are identified.).

With regard to claim 28, Yadid discloses determining that the first media stream and the second media stream are being captured at a common location (Yadid: Column 5, lines 3-24.  Streams can be associated based on a common location.).

With regard to claim 29, Yadid discloses wherein the common location is an event having a virtually defined geographic boundary (Yadid: Figure 5 and Column 5, lines 3-24.  One of ordinary skill in the art would have recognized that a common location, such as based on GPS, does not mean that the devices have the same GPS coordinates, but instead that the devices would be close enough to be considered to be at the same location, whether based on a defined area (e.g. a venue) or based on a threshold of distance.  Such determination that devices are within a same location would provide such a “virtually defined geographic boundary.”  It is also noted that devices can be considered to be at a same location based on access to a same router, where such range of the router defining the location would be a virtually defined geographic boundary as well.).

With regard to claim 30, Yadid discloses identifying that the first media stream and the second media stream both capture common subject matter; and detecting that the first media stream and the second media stream provide different perspectives of the common subject matter (Yadid: Column 11, lines 59 to Column 12, line 14.  A criteria can be the subject of the video, where a selected stream for a segment can be based on a subject in the video.).

With regard to claims 31-33 and 35-40, the instant claims are similar to claims 21-22 and 24-30, and are rejected for similar reasons.

Claim Rejections - 35 USC § 103
Claims 23 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadid in view of Hannaway, and further in view of (Cragun).





With regard to claim 23, Yadid in view of Hannaway fails to teach that updating the media stream comprises augmenting the audio from the first media stream with audio from the second media stream within the media presentation by combining audio from the first media stream with audio from the second media stream.
However, Cragun teaches that updating the media stream comprises augmenting the audio from the first media stream with audio from the second media stream within the media presentation by combining audio from the first media stream with audio from the second media stream (Cragun: Paragraph [0043].  Audio from multiple streams can be aggregated, allowing audio that would not be heard in one stream to be heard in the aggregated stream (e.g. at a game, the band from one stream can be combined with cheerleaders from another stream to allow both to be heard at the same time.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to allow for the augmenting of the audio stream by combining multiple audio streams to allow the complete experience of the presentation to be enjoyed by a user, either by presenting different sounds that would be heard during the presentation (e.g. the band and cheerleaders) or by adding sounds that would not be heard during the presentation, but would augment the experience (e.g. a commentator or player comments), thus improving the experience for the user during the presentation.

With regard to claim 34, the instant claim is similar to claim 23, and is rejected for similar reasons.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444